Case 1:20-cr-20163-RNS Document 13 Entered on FLSD Docket 04/19/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 20-CR-20163-SCOLA


  UNITED STATES OF AMERICA

  vs.                                                                  REDACTED

  CARLOS ENRIQUE URBANO FERMIN,

                 Defendant.
                                       /

                                        FACTUAL PROFFER

         The United States and Carlos Enrique Urbano Fermin (the “defendant”) stipulate and agree

  that the information herein is true and accurate, and a sufficient basis for the defendant’s plea of

  guilty, and if this case had proceeded to trial, the United States would have proven the following

  facts beyond a reasonable doubt, which prove that the defendant is guilty of Count 1 of the

  Information, Conspiracy to Commit an Offense against the United States, in violation of Title 18,

  United States Code, Section 371.

         The defendant controlled several companies, with others, including CEUF Corporation

  Limited S.A. and Constructora Urbano Fermin C.A. (together, the “Urbano Fermin Companies”).

  The Urbano Fermin Companies maintained corporate bank accounts in Panama and in South

  Florida.

         From at least as early as 2012, and continuing through at least 2016 (the “relevant period”),

  the Urbano Fermin Companies obtained numerous large contracts with joint venture subsidiaries

  of Petróleos de Venezuela S.A. (“PDVSA”) in the oil-rich Orinoco region. Specifically, the

  Urbano Fermin Companies obtained contracts with the following PDVSA subsidiaries:

  (a) Petrolera Sinovensa, S.A., a joint venture with a Chinese oil company; (b) PetroMiranda, S.A.,
Case 1:20-cr-20163-RNS Document 13 Entered on FLSD Docket 04/19/2021 Page 2 of 3




  a joint venture with a Russian oil company; and (c) Petrocedeño, S.A. (“Petrocedeño”), a joint

  venture with two European oil companies (together, the “PDVSA Subsidiaries”).         PDVSA and

  the PDVSA Subsidiaries were controlled by the Venezuelan government and performed

  government functions for and on behalf of Venezuela.

         [CONFIDENTIAL PARAGRAPH 1]

         [CONFIDENTIAL PARAGRAPH 2]

         The Venezuelan prosecutor’s office had an investigation into corruption in the awarding

  and paying of contracts with the PDVSA joint ventures in the Orinoco belt beginning in at least

  early 2017.    At the time, Venezuelan Official 1 was a high-ranking prosecutor in Venezuela.   In

  or around early 2017, the defendant met with Intermediary 1, a lawyer in Venezuela with a very

  close relationship to Venezuelan Official 1.   Intermediary 1 advised the defendant that he had the

  ability to prevent criminal charges against the Urbano Fermin Companies.           Intermediary 1

  described himself as the “insurance” policy for the Urbano Fermin Companies against such

  charges.   The defendant understood that Intermediary 1 had an improper and corrupt arrangement

  with Venezuelan Official 1 that would provide protection for the Urbano Fermin Companies from

  prosecution.    Based on that understanding, the defendant caused approximately $1 million in wire

  transfers from the United States to pay bribes for the benefit of Venezuelan Official 1 throguh

  Intermediary 1, including on or about April 13, 2017, a transfer of approximately $100,000 from

  an account of the defendant in the United States to an account for the benefit of Intermediary 1 at

  a bank in Coral Gables, Florida. During the time Venezuelan Official 1 served as a high-ranking

  prosecutor in Venezuela, the Venezuelan government did not bring criminal charges against the

  Urbano Fermin Companies.




                                                   3
Case 1:20-cr-20163-RNS Document 13 Entered on FLSD Docket 04/19/2021 Page 3 of 3
